DETAILED ACTION
1.	 Claims 1, 3-10, 12-20 (now renumbered 1-18 for issue) are allowed. 

Notice of Pre-AIA  or AIA  Status
2.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION 
3. The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
5. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a partitioning module” and “a grid reconstruction module” in claim 10, “ a mapping module” in claim 15, “a receiving module ” and “rendering module” in claim 16,
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
6	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1 and 10 as a whole, closest art of record failed to teach or suggest among other thing: 
“obtaining a partition factor a based on distortion coefficient distribution characteristic of a lens of a VR display apparatus and the original gridded image, wherein [Symbol font/0x61] is an integer greater than or equal to 1; and partitioning the original gridded image based on the partition factor [Symbol font/0x61] to obtain the plurality of regional grid images, wherein the plurality of regional grid images is distributed along the direction away from the geometric center of the original gridded image, and a number of grids contained in each of the regional grid images is an integer multiple of the partition factor [Symbol font/0x61]”. 
7..    Below is references that teach some limitations of the claims 1 and 10 but are lack the teaching of the limitations mentioned above:
i.   “Image rendering method and apparatus”, CN108648254, published on 10/12/201 to TIAN GUANGYA et al  disclose:

An image processing method (Abstract, the image rendering module is configured to render and display the to-be-displayed image to the eyepiece by using a pre-built rendering model and a distortion model), comprising:
partitioning an original gridded image to obtain a plurality of regional grid images ([0103] The rendering model includes a plurality of geometric primitives, and the size of each geometric primitive is negatively (inversely) correlated with the distance between the geometric primitive and the center point of the rendering model. The plurality of regional grid images corresponds to the geometric primitive), wherein the regional grid images are distributed along a direction away from a geometric center of the original gridded image ([0148] the size of the geometric primitives in the first sub-model is negatively (inversely) correlated with the distance between the geometric primitives and the center point of the rendering model. The size of an element is inversely related to the distance of the geometry from the center point of the rendered model); and
adjusting grid vertices of the regional grid images based on anti-distortion parameters ([0063], the image rendering module is configured to render and display the to-be-displayed image to the eyepiece by using a pre-built rendering model and a distortion model; FIG. 1c is a schematic diagram of the to-be-displayed image shown in FIG. 1a after anti-distortion processing) to obtain a plurality of regional correction grid images forming a grid correction image ([0103], The rendering model includes a plurality of geometric primitives, and the size of each geometric primitive is negatively correlated with the distance between the geometric primitive and the center point of the rendering model),
wherein a grid density of each of the regional correction grid images is smaller than or equal to a grid density of a corresponding regional grid image (Figs. 1, 3, 5 and 10b,), and the grid density of each of the plurality of the regional correction grid images gradually increases along the direction away from the geometric center of the original gridded image([0039], the rendering model includes a plurality of geometric primitives, and the size of each geometric primitive is negatively (inversely)correlated with the distance between the geometric primitive and the center point of the rendering model, i.e.,  the geometric primitive density  distribution gradually increase in direction away from the central point, because the further away the geometric primitive is from the rendering center and the smaller its size).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is 469-295-9077. The examiner can normally be reached on Monday -Friday from 8:00AM to 5:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699